Filed 5/2/22 P. v. Hilliard CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E077295

 v.                                                                      (Super.Ct.No. FELVS1900014)

 JAMES PATRICK HILLIARD,                                                 OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Lisa M. Rogan,

Judge. Reversed and remanded with directions.

         Sylvia W. Beckham, under appointment by the Court of Appeal, for Defendant

and Appellant.

         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Charles C. Ragland, Assistant Attorney General, Eric A. Swenson and Felicity

Senoski, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
       James Patrick Hilliard appeals from an order denying his petition for a certificate

of rehabilitation under Penal Code sections 4852.01 and 4852.06. (Undesignated

statutory references are to this code.) We reverse and remand for further proceedings.


                                      BACKGROUND

       In March 2021, Hilliard filed a petition for a certificate of rehabilitation from a

2006 misdemeanor conviction of possessing child pornography under section 311.11.1

Hilliard attached to the petition a college transcript and numerous letters of character

reference.

       In 2006, Hilliard was sentenced to 10 days in jail and 36 months of probation for

violating section 311.11. Two other charges against him were dismissed, namely, one

count of engaging in lewd and lascivious conduct with a child under 14 years old in

violation of section 288, subdivision (a), and one count of sending harmful matter via

email to a minor with the intent to seduce the minor in violation of former section 288.2,

subdivision (b).

       In his petition for a certificate of rehabilitation, Hilliard alleged that he completed

probation in August 2009. In April 2019, the conviction was set aside and dismissed

pursuant to section 1203.4.

       In response to Hilliard’s petition, the trial court ordered the district attorney’s

office to investigate as set forth in section 4852.12. The investigator discovered that

Hilliard had suffered other misdemeanor convictions. In 2015, Hilliard was convicted of

1      Hilliard filed a similar petition in December 2019. The parties mutually agreed to
have the matter taken off calendar, and the trial court took no action on the petition.

                                               2
one misdemeanor count of reckless driving under Vehicle Code section 23103,

subdivision (a), for which he was sentenced to 20 days in jail and 36 months of probation.

In 2017, that conviction was dismissed and set aside under section 1203.4. In 2015,

Hilliard was convicted of one misdemeanor count of disturbing the peace under section

415, subdivision (2), for which he was sentenced to three days in jail and 24 months of

probation. In 2016, that conviction was dismissed and set aside under section 1203.4.

The report does not contain any information regarding the crimes’ underlying conduct.

       The investigator concluded that Hilliard was not eligible for a certificate of

rehabilitation until after July 29, 2022. The investigator did not explain how that date

was calculated.

       In June 2021, the trial court held a hearing on Hilliard’s petition. Defense counsel

represented that in 2006 Hilliard pled guilty to the misdemeanor child pornography

possession offense. (The record on appeal does not indicate that Hilliard’s conviction

was by plea and does not contain the plea agreement or a transcript from the hearing in

which Hilliard pled guilty.) Defense counsel argued that Hilliard became eligible for a

certificate of rehabilitation in September 2013, 10 years after he was released from

custody for the 2006 conviction. (Apparently Hilliard was charged, briefly incarcerated,

and released in 2003 but was not convicted until 2006.) Defense counsel also argued that

the trial court should grant the petition because the good Hilliard had done since being

convicted outweighed the bad. In particular, defense counsel claimed that Hilliard has

obtained a master’s degree, financially assists and takes care of his mother, volunteers to



                                             3
feed the homeless, and attends church. Counsel found it noteworthy that all of Hilliard’s

subsequent convictions were misdemeanors that were later set aside and dismissed and

that Hilliard “never picked up any other [section] 290-related charges.” Counsel

represented that in a 2003 section 288.1 report, the reporting doctor opined that Hilliard

did not meet any of the criteria of a child molester or a pedophile and that rehabilitation

was feasible. The report was submitted to the court, but it is not included in the record on

appeal. Counsel argued that the doctor’s opinions remain true.

       The People countered that Hilliard was not eligible for a certificate of

rehabilitation because of his subsequent misdemeanor convictions. The People also

argued, “I’m not sure how he got a [section] 1203.4 on this case because he wouldn’t be

eligible.”

       After considering all of the documentary evidence and argument by counsel, the

trial court denied the petition. The court explained: “The first hurdle the Court has a

problem with is the initial [section] 1203.4 dismissal by law. This case and the charge of

[section] 311.11 does not qualify for such a dismissal. Moreover, the requirements for

rehabilitation and pardon require me to consider the 1203.4 section. In considering that

section, finding that this case—that the [section] 311.11 specifically listed in [section]

1203.4 is not eligible, the Court cannot then usurp a legal boundary that I’m required to

abide by. [¶] I do applaud the defendant for all of his efforts and the progress he has

made. But given the subsequent conviction, and most certainly the legal bounds that I’m




                                              4
constrained by, the Court is not going to grant the motion, finding the defendant

ineligible for the relief requested.”

                                         DISCUSSION

         Hilliard argues that the trial court erred by concluding that he was ineligible for a

certificate of rehabilitation, because that conclusion was based on the court’s incorrect

determination that Hilliard had erroneously been granted relief under section 1203.4. We

agree.

         A person convicted of specified misdemeanor sex offenses, including a violation

of section 311.11 (§ 290, subd. (c)(1)), may qualify for a certificate of rehabilitation if

certain criteria are satisfied. (§ 4852.01, subd. (b).) The trial court holds a hearing and

considers documentary evidence bearing on the petition and “may require testimony as it

deems necessary.” (§ 4852.1; People v. Ansell (2001) 25 Cal.4th 868, 875 (Ansell).) “To

this end, the court may compel the production of judicial, correctional, and law

enforcement records concerning the crimes of which petitioner was convicted, his

performance in custody and on supervised release, and his conduct during the period of

rehabilitation, including all violations of the law known to any peace officer.” (Ansell,

supra, at p. 875.)

         For the petitioner to qualify for a certificate of rehabilitation, the conviction must

have been expunged under section 1203.4, and the petitioner must demonstrate that he or

she “has not been incarcerated in a prison, jail, detention facility, or other penal

institution or agency since the dismissal of the accusatory pleading, is not on probation



                                                5
for the commission of any other felony, and the petitioner presents satisfactory evidence

of five years’ residence in this state prior to the filing of the petition.” (§ 4852.01,

subd. (b).) The minimum period of rehabilitation also must have expired. (§ 4852.06.)

“The period of rehabilitation commences upon the discharge of the petitioner from

custody due to his or her completion of the term to which he or she was sentenced or

upon his or her release on parole, postrelease community supervision, mandatory

supervision, or probation, whichever is sooner.” (§ 4852.03, subd. (a).) For every

petitioner, the period of rehabilitation is five years’ residence in California. (Ibid.) An

additional five years is added for those convicted of a sex offense requiring sex offender

registration under section 290 (§ 4852.03, subd. (a)(2)(A)), including a conviction under

section 311.11 (§ 290, subd. (c)(1)).

       During the period of rehabilitation, the petitioner “shall live an honest and upright

life, shall conduct himself or herself with sobriety and industry, shall exhibit a good

moral character, and shall conform to and obey the laws of the land.” (§ 4852.05.)

Analyzing the phrase “‘an honest and upright life’” in a different but related statute,

subdivision (a) of section 1203.4a, our Supreme Court recently held that “a person may

live such a life even if that person has been in custody since completing the sentence

imposed for the misdemeanor.” (People v. Maya (2020) 9 Cal.5th 239, 240.) Upon

receipt of “satisfactory proof” of any violations of the law by the petitioner, “the court

may deny the petition and determine a new period of rehabilitation not to exceed the

original period of rehabilitation for the same crime.” (§ 4852.11.) In considering a



                                               6
petitioner’s violations of the law, the court may consider evidence concerning the

underlying conduct that led to convictions that were later expunged. (People v. Zeigler

(2012) 211 Cal.App.4th 638, 664-666 (Zeigler).) In addition, if the petitioner was

convicted of any offense subject to sex offender registration under section 290, the court

shall not grant a certificate of rehabilitation “if the court determines that the petitioner

presents a continuing threat to minors of committing any of the offenses specified in

[s]ection 290.” (§ 4852.13, subd. (b).)

       “To enter an order known as a certificate of rehabilitation, the superior court must

find that the petitioner is both rehabilitated and fit to exercise the rights and privileges

lost by reason of his conviction. (§ 4852.13, subd. (a).)” (Ansell, supra, 25 Cal.4th at

pp. 875-876.) A certificate of rehabilitation is not “necessarily available to any convicted

felon [or misdemeanant] who claims to meet the minimum statutory requirements and is

otherwise eligible to apply.” (Id. at p. 887.) The trial court exercises its discretion after

conducting a thorough inquiry into the petitioner’s “conduct and character from the time

of the underlying crimes through the time of the certificate of rehabilitation proceeding.

(§§ 4852.1–4852.12.)” (Zeigler, supra, 211 Cal.App.4th at p. 653.) “The standards for

determining whether rehabilitation has occurred are high.” (Ansell, at p. 887; People v.

Failla (2006) 140 Cal.App.4th 1514, 1519 (Failla).)

       We review for abuse of discretion an order denying a certificate of rehabilitation.

(People v. Faranso (2015) 240 Cal.App.4th 456, 461 (Faranso); Failla, supra, 140

Cal.App.4th at p. 1519.) We will not disturb the trial court’s ruling on appeal unless the



                                               7
abuse of discretion was manifest and resulted in a miscarriage of justice. (People v.

Lockwood (1998) 66 Cal.App.4th 222, 227.) “‘A trial court abuses its discretion when it

applies the wrong legal standards applicable to the issue at hand.’” (Doe 2 v. Superior

Court (2005) 132 Cal.App.4th 1504, 1517 (Doe 2); Fox Factory, Inc. v. Superior Court

(2017) 11 Cal.App.5th 197, 207.)

       The People do not deny that Hilliard met the requirement that he obtain

expungement of his section 311.11 conviction under section 1203.4. (§ 4852.01,

subd. (b).) The trial court likewise agreed that Hilliard satisfied that requirement; the

conviction had been expunged. The court nevertheless believed that the expungement

was erroneous because Hilliard’s conviction did not qualify. As a result, the court treated

the expungement as if it did not exist for purposes of Hilliard’s petition for a certificate of

rehabilitation.

       Section 1203.4 provides that a defendant meeting certain criteria may seek

expungement of a conviction for “any case in which [the] defendant has fulfilled the

conditions of probation for the entire period of probation.” (§ 1203.4, subd. (a)(1).) The

current version of section 1203.4 excludes persons convicted of certain misdemeanor sex

offenses, including violations of section 311.11. (§ 1203.4, subd. (b).) But in 2006,

when Hilliard pled guilty to a misdemeanor violation of section 311.11, section 1203.4

did not include such a limitation. (Former § 1203.4, subd. (b), eff. Oct. 7, 2005.)

       The Court of Appeal has held that if a defendant was convicted by plea of an

offense that was eligible for expungement when the plea was taken, then the defendant



                                              8
may later seek expungement even if a subsequent statutory amendment has made the

offense ineligible. In People v. Arata (2007) 151 Cal.App.4th 778 (Arata), the defendant

pled guilty to one count of lewd or lascivious conduct upon a child (§ 288, subd. (a))

based on the understanding that he would not be sentenced to prison and could later seek

expungement of the conviction. (Arata, supra, at pp. 781-782.) After the defendant

completed probation, he moved to withdraw his guilty plea and to dismiss his conviction

under section 1203.4. (Arata, at p. 781.) The trial court denied the motion on the basis

of an amendment to section 1203.4 that took effect after the defendant’s guilty plea and

precluded relief for a section 288 conviction. (Arata, at p. 782.)

       The Court of Appeal reversed. (Arata, supra, 151 Cal.App.4th at p. 781.) The

court reasoned that the availability of section 1203.4 relief was an implied term of the

defendant’s plea bargain and was significant when considered in the context of the

agreement as a whole. (Arata, at pp. 787-788.) The court concluded that because the

defendant’s “plea rested in a significant degree on the promise of eventual section 1203.4

relief, such promise must be fulfilled.” (Id. at p. 788.)

       Hilliard argues that under Arata, supra, 151 Cal.App.4th 778, his 2006 conviction

under section 311.11 was properly expunged, and the trial court erred by concluding

otherwise and denying his certificate of rehabilitation on that basis. The People concede

that under Arata the expungement of Hilliard’s 2006 conviction was proper even though

section 311.11 convictions were statutorily ineligible for such relief when the




                                              9
expungement occurred. We agree with the parties. Under Arata, Hilliard’s 2006

misdemeanor conviction for violating section 311.11 was not ineligible for expungement.

       Consequently, the trial court’s ruling that Hilliard was not eligible for a certificate

of rehabilitation because his conviction should not have been expunged was error. The

trial court applied the wrong legal standard by concluding that Hilliard did not qualify for

a certificate of rehabilitation because it mistakenly concluded that Hilliard’s conviction

had erroneously been expunged. The court therefore abused its discretion by denying

Hilliard’s petition on that basis. (See Doe 2, supra, 132 Cal.App.4th at p. 1517.)

       The People argue that we should affirm despite the trial court’s error because

“[t]he central issue before this court is whether appellant was entitled to a certificate of

rehabilitation,” and “[h]e was not for two reasons.” In particular, the People argue that

(1) certain convictions Hilliard suffered during the period of rehabilitation “were a basis

to deny the certificate,” and (2) “the trial court could have reasonably concluded . . . that

[Hilliard] posed a continuing threat to minors.” Although the nature of the People’s

arguments is less than clear, we interpret them as aiming to show that the trial court’s

error was harmless. We disagree.

       No party identifies the standard for prejudice that we should apply. In the absence

of any argument for a higher standard, we apply People v. Watson (1956) 46 Cal.2d 818,

which is the generally applicable standard of prejudice for state law error.2 We therefore

2      Hilliard appears to argue that the trial court’s error is reversible per se. We are not
persuaded. For example, if the record demonstrated that, on some independent ground,
Hilliard is categorically ineligible for a certificate of rehabilitation even though the 2006


                                              10
must reverse if it is reasonably probable that Hilliard would have obtained a more

favorable result but for the trial court’s error. (Id. at p. 836.)

       On this record, it is reasonably probable that Hilliard would have obtained a more

favorable result if the trial court had not erred by concluding that the 2006 conviction was

erroneously expunged. Hilliard appears to meet the requirements for a certificate of

rehabilitation, and the trial court commended him on his rehabilitative efforts and the

progress he has made, both of which appear to have been considerable.

       The People’s two arguments to the contrary lack merit. First, insofar as the People

argue that the trial court denied Hilliard’s petition both because the 2006 conviction was

erroneously expunged and, alternatively, because of the convictions Hilliard suffered

during the rehabilitation period, the argument is not supported by the record. Although

the trial court mentioned the subsequent convictions when it denied the petition, the

court’s oral statement of its ruling made clear that the court was not denying the petition

on the basis of those convictions. The court explained that in light of “the legal bounds

that [the court was] constrained by,” the court was denying the petition because Hilliard

was “ineligible for the relief requested.” Subsequent convictions do not render a

petitioner ineligible. Rather, the court is allowed but not required to deny relief on the

basis of subsequent convictions. (§ 4852.11.) Moreover, if the court does deny the

petition on the basis of subsequent convictions, the court must set “a new period of

rehabilitation” (ibid.), which the court did not do. We therefore conclude that the trial

conviction was correctly expunged, then the trial court’s error would be harmless and
reversal and remand for further proceedings would be futile.

                                               11
court did not rely on Hilliard’s subsequent convictions as an alternative basis for denying

the petition.

       In addition, Hilliard argues that it would have been improper for the court to rely

on his subsequent convictions, because all of them have been expunged. The People

concede that the court cannot rely on the expunged convictions themselves, but the

People contend that the court is permitted to rely on the conduct underlying those

convictions. But as Hilliard points out in his reply brief, the record contains no

information about that conduct—the record reflects only the convictions. For all of these

reasons, we conclude that Hilliard’s subsequent (expunged) convictions do not show it is

not reasonably probable that he would have obtained a more favorable result but for the

court’s error concerning the expungement of his 2006 conviction.

       Finally, the People’s argument that the trial court could have found that Hilliard is

a continuing threat to minors is similarly unavailing. The People made no such argument

in the trial court, and the court made no such finding, having denied the petition on an

independent ground. Under these circumstances, the doctrine of implied findings does

not apply. (See Fair v. Bakhtiari (2011) 195 Cal.App.4th 1135, 1148-1149.) At most,

the People’s argument shows that if the court were to make such a finding, it might be

supported by substantial evidence. But it does not follow that it is not reasonably

probable that Hilliard would have obtained a more favorable result but for the court’s

error about the expungement of the 2006 conviction. Had the trial court avoided that




                                             12
error and reached the issue of whether Hilliard poses a continuing threat to minors, it is at

least reasonably probable that the court would have found in Hilliard’s favor.

       Because the trial court mistakenly believed that Hilliard was ineligible for a

certificate of rehabilitation, the court did not exercise its discretion concerning any of the

factors that are relevant to ruling on a petition filed by an eligible defendant.

Determining whether Hilliard should be granted a certificate of rehabilitation if he

satisfied all of the statutory prerequisites is a decision to be made in the first instance by

the trial court in the sound exercise of its discretion. (See People v. Robarge (1953) 41

Cal.2d 628, 633-634 [remanding to trial court to exercise its discretion in deciding the

merits of the defendant’s motion for new trial, where the trial court had applied wrong

legal standard in denying the motion]; People v. Deloza (1998) 18 Cal.4th 585, 600

[remand for the trial court to exercise its discretion at resentencing where “the trial court

misunderstood the scope of its discretion to impose concurrent sentences for defendant’s

current convictions, and erroneously believed consecutive sentences were mandatory”];

see also Fassberg Construction Co. v. Housing Authority of City of Los Angeles (2007)

152 Cal.App.4th 720, 768 [“If the record clearly shows that the court failed to exercise its

discretion, as here, we can neither defer to an exercise of discretion that never occurred

nor substitute our discretion for that of the trial court”].)




                                               13
       In sum, we conclude that the trial court prejudicially abused its discretion by

applying the wrong legal standard in determining Hilliard’s eligibility for relief. We

accordingly reverse and remand for further proceedings.3

                                       DISPOSITION

       The order is reversed and the matter is remanded for further proceedings

consistent with this opinion.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                                                 MENETREZ
                                                                                             J.


We concur:

McKINSTER
                Acting P. J.
RAPHAEL
                           J.




3      Hilliard argues that the district attorney’s investigator erroneously calculated
Hilliard’s eligibility date and that the trial court did not resolve the issue. Because the
court decided Hilliard’s petition on the merits, it appears that the court implicitly rejected
the investigator’s conclusion that the petition was premature. In any event, we need not
resolve the issue because we are remanding for further proceedings. The trial court may
resolve the issue in the first instance, if it is raised again.

                                              14